Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

1.	Claims 8, 9, 18 and 19 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
2.	It is unclear if claim 8 requires both i and ii, since claim 8 does not recite “at least one of i, ii, or iii”.
3.	Claim 18 is unclear because it requires “a substantially single layer” while claim 8 on which it depends requires ad additional “intermediate layer”. 
4.	For the purposes of prosecution, claim 8 has been interpreted as requiring at least i, ii, or iii.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



5.	Claims 1-5, 8, 9 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (J. Phys. Chem. C 2011, 115, 9136–9145).
6.	Regarding claims 1-5, 8, 9, and 18 Zhang teaches a core-shell, M@TiO2 (M = Pd, Pt) comprising plurality of nanocomposite particles comprising Pd or Pt core encapsulated by a TiO2 shell (abstract). 
7.	Zhang teaches 3.6 wt% Pd and 4.9 wt % Pt (page 9139, results and discussion, left column).
8.	 Zhang teaches nanoparticles in a substantially single layer superposed on a metal oxide support (see Figure in abstract).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

9.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (J. Phys. Chem. C 2011, 115, 9136–9145) as applied to claims 3 and 8 in view of Chen et al. (Journal of Power Sources, volume 159, issue 1, 13 September 2006, pages 29-33).        

11.	Chen teaches a nanoparticle composite (abstract) comprising introducing TiO2 into the Pt–Ru matrix (page 29, right column) for the benefit of producing electrocatalysts with remarkable activity for methanol oxidation with promising applications in fuel cells (page 33, right column).
12.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used Zhang’s nanoparticles in Chen’s fuel cell for the benefit of producing electrocatalysts with remarkable activity for methanol oxidation with promising applications in fuel cells.

Election/Restrictions
Applicant's election of Group 1 claims 1-5, 8, 9, 18 and 19 in the reply filed on 2/8/21 is acknowledged.  Since no arguments were made by the Applicant, the election has been treated as being made without traverse.
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLATUNJI GODO whose telephone number is (571)272-3104.  The examiner can normally be reached on 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLATUNJI A GODO/Primary Examiner, Art Unit 1722